             Case 1:18-cv-00131-TCB Document 320 Filed 04/21/21 Page 1 of 2
               USCA11 Case: 21-11280 Date Filed: 04/13/2021 Page: 1 of 2


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.ca11.uscourts.gov


                                         April 21, 2021

David E. Betts
Betts & Associates
44 BROAD ST NW STE 200
ATLANTA, GA 30303-2328

Mario Bernard Williams
Ndh LLC
44 BROAD ST STE 200
ATLANTA, GA 30303

Appeal Number: 21-11280-GG
Case Style: Monteria Robinson v. William Sauls, et al
District Court Docket No: 1:18-cv-00131-TCB

This Court requires all counsel to file documents electronically using the Electronic Case
Files ("ECF") system, unless exempted for good cause. Non-incarcerated pro se parties
are permitted to use the ECF system by registering for an account at www.pacer.gov.
Information and training materials related to electronic filing, are available at
www.ca11.uscourts.gov.

The referenced case has been docketed in this court. Please use the appellate docket number
noted above when making inquiries.

Eleventh Circuit Rule 31-1 requires that APPELLANT'S BRIEF BE SERVED AND FILED
ON OR BEFORE May 24, 2021. APPELLANT'S APPENDIX MUST BE SERVED AND
FILED NO LATER THAN 7 DAYS AFTER FILING OF THE APPELLANT'S BRIEF.
INCARCERATED PRO SE PARTIES ARE NOT REQUIRED TO FILE AN APPENDIX.

This is the only notice you will receive concerning the due date for filing briefs and appendices.
See Fed.R.App.P. 28, 30, 31, 32, the corresponding circuit rules, General Order 39 and the
Guide to Electronic Filing for further information. Pro se parties who are incarcerated are not
required to file an appendix. (In cross-appeals pursuant to Fed.R.App.P. 28.1(b), the party who
first files a notice of appeal is the appellant unless the parties otherwise agree.)

Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
        Case 1:18-cv-00131-TCB Document 320 Filed 04/21/21 Page 2 of 2
          USCA11 Case: 21-11280 Date Filed: 04/13/2021 Page: 2 of 2



CIP within 14 days after the date the case or appeal is docketed in this court;
Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
See FRAP 26.1 and 11th Cir. R. 26.1-1.

On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
filers (except attorneys appearing in particular cases as pro se parties) are not required or
authorized to complete the web-based CIP.

Attorneys who wish to participate in this appeal must be admitted to the bar of this Court,
admitted for this particular proceeding pursuant to 11th Cir. R. 46-3, or admitted pro hac vice
pursuant to 11th Cir. R. 46-4. In addition, all attorneys (except court-appointed counsel) who
wish to participate in this appeal must file an Appearance of Counsel form within 14 days. The
Application for Admission to the Bar and Appearance of Counsel Form are available at
www.ca11.uscourts.gov. The clerk generally may not process filings from an attorney until that
attorney files an appearance form. See 11th Cir. R. 46-6(b).

Attorneys must file briefs electronically using the ECF system. Use of ECF does not modify the
requirements of the circuit rules that counsel must also provide seven (7) paper copies of a brief
to the court, nor does it modify the requirements of the circuit rules for the filing of appendices
in a particular case.

According to our records, David E. Betts is not a member of the Eleventh Circuit bar. Unless an
attorney is appearing on behalf of the United States, a federal public defender, appointed by a
federal court under the Criminal Justice Act, or otherwise appointed by this Court. 11th Cir. R.
46-1 requires admission to the Eleventh Circuit bar as a condition to practice before the court.
In the alternative, an attorney who does not reside in the circuit may be eligible to apply to
appear pro hac vice in a particular proceeding. See 11th Cir. R. 46-4.

In order to participate in this appeal, you must complete and submit an application for
admission to the bar or application to appear pro hac vice within 21 days from the date of this
letter. Application forms are available at www.ca11.uscourts.gov/attorney-forms-and-
information. If your application is not received within 21 days, any motions or other papers that
have been conditionally filed in the appeal may be clerically stricken and treated as though they
were never filed.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Joseph Caruso, GG/ abm
Phone #: (404) 335-6177

                                                                   DKT-7CIV Civil Early Briefing
